Franklin App. Nos. 00AP-1459 and 00AP-1466. On November 5, 2001, appellant filed a notice of appeal, memorandum in support of jurisdiction and a notice of pending motion to certify a conflict. In lieu of the filing fee required by S.Ct.Prac.R. XV(1), appellant tendered an affidavit of indigency. Whereas appellant’s affidavit was executed more than one year ago, it does not meet the requirements of S.Ct.Prac.R. XV(3). Accordingly,
IT IS ORDEjRED by the court, sua sponte, that the affidavit of indigency be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.